FORM OF STOCK OPTION AWARD AGREEMENT

1995 Equity Incentive Plan
End of Contract Vesting

THIS AGREEMENT, made as of this _____ day of _________________, between MEMC
Electronic Materials, Inc. (the "Company") and _______________ (the
"Participant").

WHEREAS, the Company has adopted and maintains the MEMC Electronic Materials,
Inc. 1995 Equity Incentive Plan (the "Plan") to promote the interests of the
Company and its stockholders by providing the Company's key employees and others
with an appropriate incentive to encourage them to continue in the employ of the
Company and to improve the growth and profitability of the Company;

WHEREAS, the Plan provides for the Grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto hereby agree as follows:

1.

Grant of Options

.

Pursuant to, and subject to, the terms and conditions set forth herein and in
the Plan, the Company hereby grants to the Participant a NON-QUALIFIED STOCK
OPTION (the "Option") with respect to _________ shares of Common Stock of the
Company.

2.

Grant Date

.

The Grant Date of the Option hereby granted is as of _________________.

3.

Incorporation of Plan

.

All terms, conditions and restrictions of the Plan are incorporated herein and
made part hereof as if stated herein. If there is any conflict between the terms
and conditions of the Plan and this Agreement, the terms and conditions of the
Plan, as interpreted by the Committee, shall govern. All capitalized terms used
herein shall have the meaning given to such terms in the Plan.

4.

Exercise Price

.

The exercise price of each share underlying the Option hereby granted is
$________.

5.

Vesting Date

.

The Option shall become vested and exercisable ______________. Notwithstanding
the foregoing, unless the Committee determines otherwise at a later date, if
within the two year period following a Change in Control the Participant's
Employment is terminated by the Company or its Affiliate without Cause or by the
Participant for Good Reason, all outstanding Options held by such Participant
shall become vested and exercisable immediately as of the effective date of the
termination of such Participant's Employment. All outstanding Options held by
such Participant also shall become vested and exercisable immediately upon the
death or Disability of the Participant.

6.

Expiration Date

.

Subject to the provisions of the Plan, with respect to the Option or any portion
thereof which has not become exercisable, the Option shall expire on the date
the Participant's Employment is terminated for any reason, and with respect to
any Option or any portion thereof which has become exercisable, the Option shall
expire on the earlier of: (i) the commencement of business on the date the
Participant's Employment is terminated for Cause; (ii) 90 days after the date
the Participant's Employment is terminated for any reason other than Cause,
death, Disability or Retirement; (iii) one year after the date of the
Participant's Employment is terminated by reason of the Participant's death;
(iv) one year after the date the Participant's Employment is terminated by
reason of Disability or Retirement, provided, however, that if during such one
year period following the termination of the Participant's Employment by reason
of Disability or Retirement the Participant dies, the Participant's legal
representative or beneficiary may exercise the Participant's Option(s), or any
portion thereof, which have become exercisable on the date of the Participant's
Employment is terminated for a period of one year from the date of the
Participant's death; or (iv) the 10th anniversary of the Grant Date.

7.

Delays or Omissions

.

No delay or omission to exercise any right, power or remedy accruing to any
party hereto upon any breach or default of any party under this Agreement, shall
impair any such right, power or remedy of such party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring nor shall any waiver of
any single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party or any provisions or
conditions of this Agreement, shall be in writing and shall be effective only to
the extent specifically set forth in such writing.

8.

Limitation on Transfer

.

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant. The Option shall not be assignable or transferable other than
by will or by the laws of descent and distribution. Notwithstanding the
foregoing, the Participant may request authorization from the Committee to
assign his rights with respect to the Option granted herein to a trust or
custodianship, the beneficiaries of which may include only the Participant, the
Participant's spouse or the Participant's lineal descendants (by blood or
adoption), and, if the Committee grants such authorization, the Participant may
assign his rights accordingly. In the event of any such assignment, such trust
or custodianship shall be subject to all the restrictions, obligations, and
responsibilities as apply to the Participant under the Plan and this Stock
Option Grant Agreement and shall be entitled to all the rights of the
Participant under the Plan.

9.

Integration

.

This Agreement, and the other documents referred to herein or delivered pursuant
hereto which form a part hereof contain the entire understanding of the parties
with respect to its subject matter. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings with respect to
the subject matter hereof other than those expressly set forth herein. This
Agreement, including without limitation the Plan, supersedes all prior
agreements and understandings between the parties with respect to its subject
matter.

10.

Governing Law

.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, without regard to the provisions
governing conflict of laws.

11.

Participant Acknowledgment

.

By accepting this grant, the Participant acknowledges receipt of a copy of the
Plan, and acknowledges that all decisions, determinations and interpretations of
the Committee in respect of the Plan, this Agreement and the Option shall be
final and conclusive.

 

MEMC ELECTRONIC MATERIALS, INC.




By:





Name:





Title:





